DETAILED ACTION
This communication is in respond to applicant’s amendments filed on January 13, 2022. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to amended claims have been fully considered but are moot in view of the new ground(s) of rejection. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 14-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-PUB No. 2007/0022163 A1 to Wormald et al. (hereinafter Wormald) in view of US PG-PUB No. 2017/0264614 A1 to Huang et al. (hereinafter Huang) and US PG-PUB No. 2013/0145246 A1 to So (hereinafter So).
As per claim Wormald disclosed a method comprising: 

receiving, by the first computing system, a privacy preference from the first user specifying an extent to which the second user is to be prevented from copying the content using the second computing system (Wormald, par 0024, “receiving a command from the first user through an input device and a graphical user interface ("GUI") presented on a display of the first client to disable copying of the IM conversation”); and 
instructing, by the first computing system, the second computing system to prevent a software executing in the second computing system from allowing the second user to copy the streaming content in violation of the privacy preference (Wormald, par 0024, “...transmitting a message to the second client to inform the second client and the second user that copying of the IM conversation has been disabled... the method further includes: disabling copying of the IM conversation”);
Wormald does not explicitly disclose the privacy preference specifying prevention of screen captures, screenshots, or screen recordings of the streaming content by the second computing system; however, in an analogous art in secure network communications, Huang disclosed privacy preference specifying prevention of screen captures of content by a second computing system (Huang, par 0052, “...By setting the authority of an opposite-end user to forbid an opposite-end user having a low authority to implement a copying operation or a screen capturing operation, the present disclosure prevents the various security problems caused by the loss of sensitive information without being perceived by a user”, par 0060, “...a user can set an information reading right and an information storage right freely to forbid an opposite-end user to store information through an illegal screen capturing operation to furthest avoid the leakage of private information”); it would have been 
Wormald further does not explicitly disclose instructing a plug-in module running in the second computing system, however, in a different embodiment, Wormald disclosed enhanced IM functionalities for securing the content of an IM conversation may be implemented as plug-in of IM client applications (Wormald, par 0056, “enhanced IM functionality for securing the content of an IM conversation (i.e., the exchange of IMs or conversation going back and forth between two IM users engaged in an IM communication session) may be provided in accordance with an embodiment of the present application by way of software modules 171, 206 operable with the IM-capable data processing system 101 and wireless device 102. In one embodiment, such a software module 171, 206 may be provided as a plug-in that is operable with any of the known IM client applications...”); therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to implement the instruction communication between IM clients using plug-in as disclosed by Wormald in par 0056, such implementation provides efficient development/implementation of additional functions to existing software applications;
Wormald further does not explicitly disclose the IM conversation/shared content including streaming content, however, in an analogous art in secure network communications, So disclosed streaming media may be included in chat sessions in addition to text conversations (So, par 0065, 0071, “During the group chatting session, in addition to text chatting, visitors may 

As per claim 2, Wormald-Huang-So disclosed the method of claim 1, wherein the software executing in the second computing system includes one of the following: an operating system (OS) of the second computing system; and an application running on the second computing system (Wormald, par 0025, “disabling copying of the IM conversation”, an application running on the second computing system is implicitly disclosed -- the software implementing the disabling copying function on the second client side corresponds to the claimed application running on the second computing system).

As per claim 3, Wormald-Huang-So disclosed the method of claim 1, wherein the online content-sharing session is hosted using an Instant Messenger (IM) service to deliver the streaming content to the second computing system (Wormald, par 0024, “an instant messaging (" IM") conversation between at least a first and a second user”, and So, par 0065, streaming content in chat application; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein).



As per claim 8, Wormald-Huang-So disclosed the method of claim 1, wherein the first computing system and the second computing system are connected to each other via a communication network, and wherein instructing the plug-in module comprises: instructing, by the first computing system, the plug-in module through communication therewith over the communication network (Wormald, par 0024, communication over network; and par 0056, functions implemented as plug-in).

As per claim 9, Wormald-Huang-So disclosed the method of claim 8, wherein the communication network is an Internet Protocol (IP) network (Wormald, par 0027, “a network connection including an Internet connection and a wireless network 100 connection”).

As per claim 10, Wormald-Huang-So disclosed the method of claim 1, wherein the privacy preference comprises one of the following: a first input that indicates that the second user is given permission to copy all of the streaming content; a second input that indicates that the second user is given permission to copy none of the streaming content; a third input that indicates a start point and an end point of a portion of the online content-sharing session during which the second user is given permission to copy the portion of the streaming content; and a fourth input that specifically identifies one or more portions in the streaming content that the second user is given permission to copy (Wormald, par 0025, “...the method further includes : 

As per claim 11, Wormald-Huang-So disclosed the method of claim 1, wherein receiving the privacy preference comprises one of the following: receiving, by the first computing system, the privacy preference from the first user once prior to commencement of the online content-sharing session; and receiving, by the first computing system, the privacy preference from the first user more than once throughout the online content-sharing session (Wormald, par 0061, “...the IM conversation between the first and second users 731, 732 (or more users) can be secured by either of the users before the IM conversation begins, or at any time during the IM conversation, by selecting an option through their GUI 185, 180 that functions to inform the client 101, 102 of the other user that the IM conversation has been secured and that copying, cutting, and/or pasting of any or all of the IM conversation content is not to be allowed”).

Claims 14 and 15 recite substantially the same limitations as claims 1 and 2, respectively, in the form of a computing system implementing the corresponding method, therefore, they are rejected under the same rationale.

As per claim 17, Wormald-Huang-So disclosed the computing system of claim 14, wherein the privacy preference comprises one of the following: a first input that indicates that the second 

.

Claims 5, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wormald in view of Huang and So as applied to claim 1 above, and further in view of US PG-PUB No. 2010/0287543 A1 to Wehkamp (hereinafter Wehkamp).
As per claim 5, Wormald-Huang-So disclosed the method of claim 1, wherein the first computing system and the second computing system are connected to each other via a communication network (Wormald, par 0024, communication over network); Wormald-Huang-So does not explicitly disclose transmitting, by the first computing system, the plug-in module to the second computing system over the communication network, wherein the plug-in module is operable to self-install in the second computing system; however, in an analogous art in secure network communications, Wehkamp disclosed the concept of transmitting self-install plugin module to a client node (Wehkamp, par 0009, a graphic user interface is provided to user with rights to “determine the plugin module to be transmitted to a specific client node, which plugin module is automatically installed”); As Wormald disclosed enhanced IM functionalities for securing the content of an IM conversation may be implemented as plug-in of IM client applications (Wormald, par 0056), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Wormald to further incorporate the transmitting and automatic installation of needed plugin as disclosed by Wehkamp, in order to ensure the enhanced IM functionalities for securing the content of an IM conversation to perform properly.



As per claim 16, Wormald-Huang-So-Wehkamp disclosed the computing system of claim 14, wherein the program instructions, upon execution by the processing unit, cause the computing system to transmit the plug-in module to the client system over an Internet Protocol (IP) network prior to delivery of the streaming content to the client system, wherein the plug-in module is operable to self-install in the client system (Wormald, par 0024, communication over network; par 0027, “a network connection including an Internet connection and a wireless network 100 connection”, par 0056, enhanced IM functionalities for securing the content of an IM conversation may be implemented as plug-in of IM client applications, par 0061, “...the IM conversation between the first and second users 731, 732 (or more users) can be secured by either of the users before the IM conversation begins....”, and Wehkamp, par 0009, a graphic user interface is provided to user with rights to “determine the plugin module to be transmitted to a specific client node, which plugin module is automatically installed”; the reasons of obviousness have been noted in the rejection of claims 5 and 6 above and applicable herein).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wormald in view of Huang and So as applied to claim 1 above, and further in view of US Pat. No. 8,555,360 B1 to Havemose (hereinafter Havemose).
As per claim 7, Wormald-Huang-So disclosed the method of claim 1; Wormald-Huang-So does not disclose program code of the plug-in module is based on a trampoline function; however, in an analogous art in secure network communications, Havemose disclosed implementing interception using trampoline functions (Havemose, col. 5, lines 14-21, interception can be achieved by modifying a process' Import Address Table and creating Trampoline functions); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Wormald to incorporate the implementation of interception using trampoline functions as disclosed by Havemose, in order to ensure the enhanced IM functionalities for securing the content of an IM conversation be enforced at the remote client.

Claims 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wormald in view of Huang and So as applied to claim 1 above, and further in view of US PG-PUB No. 2010/0293541 A1 to Pall et al. (hereinafter Pall).
As per claim 12, Wormald-Huang-So disclosed the method of claim 1; Wormald-Huang-So does not explicitly disclose instructing the plug-in module comprises: receiving, by the first computing system, kernel-specific interface of an operating system (OS) of the second computing system from the plug-in module; analyzing, by the first computing system, the kernel-specific interface to determine an OS-specific instruction for the OS of the second computing system that triggers the OS to control copying of the streaming content by the second user as per the privacy preference of the first user; and sending, by the first computing system, the OS-specific instruction to the plug-in module to enable the plug-in module to interact with the OS of the 

Claim 18 recites substantially the same limitations as claim 12, in the form of a computing system implementing the corresponding method, therefore, it is rejected under the same rationale.

Claim 20 recites substantially the same limitations as claim 12, in the form of a computer program product implementing the corresponding method, therefore, it is rejected under the same rationale.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wormald in view of Huang and So as applied to claim 1 above, and further in view of US PG-PUB No. 2018/0167674 A1 to Shadrin et al. (hereinafter Shadrin).
As per claim 13, Wormald-Huang-So disclosed the method of claim 1; Wormald-Huang-So does not explicitly disclose facilitating, by the first computing system, insertion of one of the following into the streaming content during the online content-sharing session: a first watermark that is persistently displayed throughout the online content- sharing session; a second watermark that is intermittently displayed during the online content- sharing session; and a third watermark that is dynamically displayed during the online content-sharing session based on sensitivity of the streaming content; however, in an analogous art in secure network communications, Shadrin disclosed providing protection element to streaming content, to be persistently, intermittently or dynamically displayed (Shadrin, par 0014-0016, “the protection element includes one of: a background, a watermarks, an animation, and change of font and position of words or letters... In one exemplary aspect, the method further comprises periodically changing the protection elements inserted in the video stream”, also par 0032, 0035, and further par 0051, 0061, moving image of a watermark in the form of an animation); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Wormald to further incorporate the inserting protection elements in video streams as disclosed by Shadrin, to ensure protection of streaming content from authorized access.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491